Citation Nr: 1016918	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active service from July 1969 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2008, 
a statement of the case was issued in March 2009, and a 
substantive appeal was received in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the Veteran's claim on appeal, the Board 
observes that service connection is warranted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has also held that service connection can be granted 
for a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is seeking entitlement to service connection for 
a chronic back disability, which he contends may be directly 
related to his service or may be secondary to his service-
connected knee disabilities.

The Veteran has undergone VA examinations in connection with 
this claim.  Together, the pertinent VA examination reports 
of record address the direct theory of service connection and 
the question of whether the Veteran's back disability was 
caused by his service-connected knee disabilities.  However, 
none of the VA examination reports address the significant 
question of whether the Veteran's service-connected knee 
disabilities may have aggravated the severity of the 
Veteran's back disability.

Because the Veteran's presentation of this service connection 
claim features a theory of secondary service connection, and 
as the VA examination reports of record do not address the 
questions pertinent to a theory of secondary service 
connection due to aggravation, the Board believes that a new 
VA examination is necessary prior to proceeding with 
appellate review of this claim.

Finally, the Board finds that under the circumstances it is 
reasonable at this time to direct that the Veteran be 
provided with new VCAA notice addressing what must be shown 
to establish service connection specifically on a secondary 
basis.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with copies of all 
pertinent laws and regulations governing 
the award of service connection on both a 
direct and secondary basis.  In addition, 
review the Veteran's claims file, and 
ensure that the Veteran is sent additional 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) which advises the 
Veteran of the evidence and information 
necessary to establish entitlement to 
service connection for a back disability 
including on a secondary basis. 

2.  Schedule the Veteran for an 
appropriate VA examination for the purpose 
of determining the etiology of the claimed 
back disability.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should respond to the following:

a)  State whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the Veteran's 
current back disability, if present, is 
due to or the result of his service-
connected disabilities of the knees.

b)  State whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the Veteran's 
current back disability, if present, 
has been aggravated in severity by his 
service-connected disabilities of the 
knees.

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


